           Case 1:07-cr-00971-LTS Document 487 Filed 08/05/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 07-CR-971-LTS

CHRISTOPHER MICHAEL COKE,

                 Defendant.

-------------------------------------------------------x


                                            MEMORANDUM ORDER

                 The Court has received and reviewed Mr. Coke’s Motion for Compassionate

Release pursuant to 18 U.S.C. section 3582 (docket entry no. 473), and the parties’ subsequent

briefing (docket entry nos. 475, 479). Mr. Coke seeks a reduction of his sentence to time served

and release to Immigration and Customs Enforcement for deportation. (Docket entry no. 479.)

The Court has reviewed all of the submissions carefully.

                 Mr. Coke seeks an order directing his compassionate release under 18 U.S.C.

section 3582(c)(1)(A), which provides, in relevant part, that:

                 the court . . . upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of the
                 Bureau of Prisons to bring a motion on the defendant’s behalf or
                 the lapse of 30 days from the receipt of such a request by the
                 warden of the defendant’s facility, whichever is earlier, may
                 reduce the term of imprisonment . . . after considering the factors
                 set forth in section 3553(a) to the extent that they are applicable, if
                 it finds that . . . extraordinary and compelling reasons warrant such
                 a reduction . . .




COKE - COMP RLS MEMORD (8.5.21).DOCX                       VERSION AUGUST 5, 2021                  1
         Case 1:07-cr-00971-LTS Document 487 Filed 08/05/21 Page 2 of 6




18 U.S.C.A. § 3582(c)(1)(A) (Westlaw through Pub. L. 116-282).1 The Court therefore

considers “the factors set forth in section 3553(a) to the extent that they are applicable,” and then

considers, in light of those factors, whether the defendant’s proffered “extraordinary and

compelling reasons” for a sentence reduction warrant such a reduction. The Court may consider

“the full slate of extraordinary and compelling reasons that an imprisoned person might bring

before [it] in motions for compassionate release” in determining whether those reasons warrant a

sentence reduction. Brooker, 976 F.3d at 237. “The defendant has the burden to show he is

entitled to a sentence reduction” under Section 3582(c)(1)(A). United States v. Ebbers, 432 F.

Supp. 3d 421, 426 (S.D.N.Y. 2020).

               Section 3553(a) directs that the Court

               shall consider . . . the nature and circumstances of the offense and
               the history and characteristics of the defendant; . . . the need for the
               sentence imposed . . . to reflect the seriousness of the offense,
               promote respect for the law, and to provide just punishment for the
               offense; . . . to afford adequate deterrence to criminal conduct; . . .
               to protect the public from further crimes of the defendant; . . . to
               provide the defendant with needed educational and vocational
               training, medical care, or other correctional treatment in the most
               effective manner; . . . the kinds of sentences available; . . . [and]
               the need to avoid unwarranted disparities among defendants with
               similar records who have been found guilty of similar conduct. . . .
18 U.S.C.A. § 3553(a) (Westlaw through Pub. L. 116-282). As reflected in the transcript of Mr.

Coke’s sentencing hearing, the sentencing judge considered these factors in determining the

sentence imposed on June 8, 2012. (Docket entry no. 335.) Most of these factors remain


1
       Mr. Coke has exhausted his administrative remedies. In June 2020, Mr. Coke requested
       that the Warden of FCI Fort Dix reduce his sentence. (Docket entry no. 475, at n.2.)
       That request remained pending as of, at least, March 24, 2021. (Id.) Because more than
       30 days passed from Mr. Coke’s request to the warden to his filing of his motion before
       the Court on March 10, 2021, see docket entry no. 473, Mr. Coke properly exhausted his
       administrative remedies. See United States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020)
       (“Congress allowed people seeking compassionate release to avoid BOP if BOP . . . fails
       to act on [their motion] within a short time period, only 30 days.”).


COKE - COMP RLS MEMORD (8.5.21).DOCX               VERSION AUGUST 5, 2021                           2
         Case 1:07-cr-00971-LTS Document 487 Filed 08/05/21 Page 3 of 6




unchanged. The nature and circumstances of his offenses remain very serious, as Mr. Coke pled

guilty to racketeering conspiracy and conspiracy to commit assault with a dangerous weapon in

aid of racketeering. (Docket entry no. 388.) His conduct in connection with his offenses was

particularly brutal: at the evidentiary hearing held in connection with his sentencing, the

Government’s witness testified that Mr. Coke dismembered and decapitated one victim with a

power saw (docket entry no. 380, at 103-105) and killed two others with a small axe (id. at 108,

122). The Court sentenced Mr. Coke to 276 months of imprisonment and, upon remand, two

years of supervised release on the first count of conviction and one year of supervised release on

the second count of conviction, to run concurrently. (Docket entry no. 427.) Mr. Coke has

served approximately half of his sentence. (Docket entry no. 473, at 2; 475, at 2.)

               In support of his argument that the section 3553(a) factors now present an

extraordinary and compelling reason warranting a sentence reduction to time served, Mr. Coke

proffers that the COVID-19 virus poses a risk of infection and serious complications were he to

serve the remainder of his sentence in custody due to his medical conditions and the infection

rate at FCI Fort Dix where he is held. He further argues that the conditions of his confinement

have been far harsher than the Court anticipated when imposing the sentence and that requiring

him to serve the sentence imposed would create a disparity compared to the sentences imposed

upon his co-defendants.

               Having considered the section 3553(a) factors in light of the changed

circumstances proffered by Mr. Coke, the Court finds that the risks posed by COVID-19 and the

more onerous conditions of his confinement do not present an extraordinary and compelling

reason for a reduction of his 276-month sentence, which remains sufficient and no greater than

necessary to accomplish the goals of sentencing. Mr. Coke committed terribly dangerous crimes,




COKE - COMP RLS MEMORD (8.5.21).DOCX              VERSION AUGUST 5, 2021                           3
         Case 1:07-cr-00971-LTS Document 487 Filed 08/05/21 Page 4 of 6




trafficking narcotics and firearms internationally, and engaged in brutally violent conduct to

control Tivoli Gardens. The sentencing judge concluded that a custodial sentence of 276 months

was necessary to punish Mr. Coke adequately for this extremely dangerous conduct, protect the

public, deter Mr. Coke and others from engaging in this kind of violent behavior, and promote

respect for the law. This sentence reflected not only the nature of the offense, but Mr. Coke’s

role as the leader of the criminal organization, which distinguished him from his co-defendants

and continues to warrant a more significant custodial sentence.

               Today, Mr. Coke is 52 years of age and has hypertension and pre-diabetes.

(Docket entry nos. 475, Ex. A; 479, at 5.) The CDC has found that hypertension might

“possibly” increase the risk of suffering severe complications from COVID-19, but does not

include pre-diabetes among the listed risk-enhancing medical conditions. See People with

Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited 8/5/21). COVID-19 infections

have arisen at FCI Fort Dix, with six infections among inmates and 40 infections among staff

reported earlier this year, on April 21, 2021. See COVID-19 Coronavirus,

https://www.bop.gov/coronavirus/ (hereinafter “BOP Coronavirus Data Site”) (visited 4/21/21).

However, currently, the BOP has indicated that there are zero infections among inmates and one

infection among staff. See id. (visited 8/5/21). Moreover, the data show that more than 1700

inmates have recovered from COVID-19 at FCI Fort Dix, id., including Mr. Coke himself.

(Docket entry no. 475, Ex. A.) These facts militate against the conclusion that the BOP has been

unable to control the COVID-19 pandemic at that facility. As Mr. Coke concedes (docket entry

no. 473, at 4), the BOP is monitoring and managing his health conditions (see docket entry no.

475, Ex. A). Furthermore, the COVID-19 vaccine continues to be made available to inmates in




COKE - COMP RLS MEMORD (8.5.21).DOCX             VERSION AUGUST 5, 2021                           4
         Case 1:07-cr-00971-LTS Document 487 Filed 08/05/21 Page 5 of 6




BOP custody, with current data indicating that more than 1700 full inmate inoculations have

been completed at FCI Fort Dix. See BOP Coronavirus Data Site (last visited 8/5/21). The

current state of COVID-19 infections at FCI Fort Dix and the BOP’s current rollout of

vaccinations to inmates as well as staff members, combined with the fact that Mr. Coke’s

medical conditions do not place him among those most at risk from the virus, leads the Court to

conclude that the medical risks an infection would pose were Mr. Coke to again contract the

virus do not present so extreme a risk as to constitute an extraordinary and compelling reason

warranting a nearly 50% reduction of the sentence that the Court imposed to protect the public,

effectuate specific and general deterrence, and provide just punishment.

               Nor does the increased severity of the conditions of Mr. Coke’s confinement

present an extraordinary and compelling reason for a sentence reduction. The conditions of

custody are certainly harsher than the Court anticipated. However, every federal inmate

sentenced prior to the pandemic has been subject to the same unexpected increase in severity of

the conditions of their confinement, and every federal inmate experiences substantially the same

limitations on their ability to practice personal hygiene and social distancing. The changes in

Mr. Coke’s confinement conditions therefore are not extraordinary, nor do they outweigh the

continued need for Mr. Coke to remain in custody for the duration of his sentence as originally

imposed in order to protect the public, provide specific and general deterrence, and establish

adequate and just punishment.

               For the reasons stated above, Mr. Coke has not carried his burden of

demonstrating that an extraordinary and compelling set of circumstances warrants compassionate

release. Accordingly, Mr. Coke’s motion for a reduced sentence pursuant to 18 U.S.C. section




COKE - COMP RLS MEMORD (8.5.21).DOCX             VERSION AUGUST 5, 2021                            5
         Case 1:07-cr-00971-LTS Document 487 Filed 08/05/21 Page 6 of 6




3582 is denied. The Court will also enter an Order on Motion for Sentence Reduction under 18

U.S.C. section 3582(c)(1)(A) (Compassionate Release).

               This Memorandum Order resolves docket entry number 473.

       SO ORDERED.


Dated: New York, New York
       August 5, 2021
                                                         ___/s/ Laura Taylor Swain__
                                                         LAURA TAYLOR SWAIN
                                                         Chief United States District Judge


Copy Mailed to:

Christopher Coke
Inmate # 02257-748
FCI Fort Dix
P.O. Box. 2000
Joint Base MDL, N.J. 08640




COKE - COMP RLS MEMORD (8.5.21).DOCX          VERSION AUGUST 5, 2021                           6
